Dissenting Opinion by
Mr. Justice Bell:
The lower Court held that the beneficiary could not recover accidental death benefits under a policy which provided: “Termination: — These provisions for the additional accidental death benefit shall immediately terminate: ... (b) if the Insured shall at any time, voluntarily or involuntarily, engage in military, air or naval service in time of war; . . .”.
It is indisputable that the insured voluntarily or involuntarily engaged in military service and the only question is the meaning of the words “in time of war”. For the pertinent reasons which are set forth at length in my dissenting opinion in Beley v. Pennsylvania Mutual Life Insurance Co., 373 Pa. 231, 95 A. 2d 202. I would affirm the judgment of the Court of Common Pleas.